Paine, J.,
dissenting.
I desire to state the reason for my dissent from the opinion of the majority of this court.
The appellees are the owners of 18 parcels of farm land within the school district of Friend, Nebraska, also known as school district No. 68. The school levy in this district during the past few years, of 14 to 15 mills, required to pay for the excellent schools in that school district, is very much higher than the 4 or 5 mills levied upon adjoining farm land by rural school districts. It is contended that the owners of this farm property derive no benefit from the superior school advantages afforded in this school district. Yet, a school district has the right to fix the levy of taxes for school purposes upon all the property within its boundaries. And it may be granted that for such taxes it may render little or no return to the owners of this rural property, upon the same principle that every citizen is required to pay school taxes upon his property to the same extent, whether he has children attending school or not. 26 R. C. L. 38, sec. 23.
The assessing authorities are required to make valuation once in four years of all real estate as of April 1 (Comp. St. 1929, sec. 77-1601) and such authorities can have no information at that time of the amount of tax which will later be levied for a particular school district. It will be supposed that the taxes of the previous year have all been paid prior to the first Monday in June, when the county board meets as a board of equalization to equalize valuations as of April 1 preceding. The relief demanded by the appellees, i.e., that the valuation upon their farms be reduced 20 to 25 per cent, because of their school taxes, in effect asks the county board of equalization to reduce the valuation of their lands as of the date of April 1 because of the fact that the necessary school taxes of district No. 68, which are certified to the county clerk on or before the first Monday in Jüly (Comp. St. 1929, sec. 77-1803) will show that a levy of 14 to l5 mills will be required for that yéar, and no óne can know what the school levy may be for the following three years of the valuation period.
*61Upon a hearing before the county board of equalization, the appellees were refused relief upon July 14, 1930, and the valuation of their farm lands was not reduced because it happened to be located in the school district of the city of Friend and thus subjected to high taxes for school purposes.
It may be presumed the appellees demand this relief / upon the theory that such school district taxes constitute,! in effect, an incumbrance which diminishes the actual sale; value of their lands, yet the law has been definite that nol owner is allowed to deduct any incumbrance from the value! of his real property except such as may be allowed by statute, and by special enactment, section 77-1502, Comp. St. 1929, it is provided that the value of outstanding real estate mortgages shall be deducted and paid by the mortgagee, but I can find no mention in the statute of allowing a deduction because the school taxes in a certain district are continuously higher than in an adjoining district.
If the school tax burden upon real estate in this district is so heavy as to decrease its sale value, can this not be easily remedied by having the officers of this district adopt more economical plans for the administration and conduct of their public schools, rather than to reduce the valuation of this farm land 15 per cent., thus cutting down the state and county taxes paid thereon? If farm property lying within this school district is to have its valuation reduced, why should not town property similarly affected be likewise reduced ? Is this to be a precedent for reducing values in all highly taxed school districts in this state?
The Constitution, art. VIII, sec. 1, says that state taxes shall be levied by valuation uniformly and proportionately upon all tangible property. Does this opinion not violate this provision as to farm lands within and without this district, and release the farm land within the district from paying its proportionate share of state taxes by this reduction of 15 per cent, of its valuation?
A case not directly in point, but bearing thereon, is Donovan v. City of Haverhill, 247 Mass. 69, in which it *62was held that the fact that long-term leases carry rent which reduce the market value of the property below what it would be in their absence does not prevent, the assessment of the property for taxation at its full value, as compared with other property in the neighborhood, or what it would be if free from the leases.
In the opinion of Chief Justice Taft in Sioux City Bridge Co. v. Dakota County, 260 U. S. 441, 28 A. L. R. 979, he says, toward the close of the opinion, that there must be something which, in effect, amounts to an intentional violation of the essential principles, of practical uniformity. If the farm property in this district is fairly- and uniformly taxed, the mere fact that adjoining farm property lies in rural districts which do not care to maintain expensive schools does not violate Judge Taft’s pronouncement.
In the recent decision of this court in Meridian Highway Bridge Co. v. Cedar County, 117 Neb. 214, this court, speaking through Chief Justice Goss, said: “We are loath to interfere with the sound discretion reposed in boards of .equalization to value real property at its actual value. Where the action of such a board does not appear to have been exercised arbitrarily nor to have omitted to take into consideration the proper and. necessary elements to be considered. in fixing the value, • its action ought not to be disturbed. Here the valuation might have been rather high for the particular year, and yet we do not feel disposed to find, on what evidence was submitted to us, that it was. We think the proper rule is that the sound discretion reposed in the board of equalization to-hear complaints and determine on the valuation of property will not be disturbed by this court, unless so manifestly wrong that reasonable minds cannot- differ thereon.” ■
It is suggested that the county board of equalization' of Saline county gave every phase of this question-the most careful consideration, and that its • action in this matter should not be disturbed.